DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 27 October 2021. These drawings are acceptable.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe et al. (US Pub. 2019/0142057) in view of Contractor et al. (US Pub. 2016/0106142).
Erbe discloses a 3D printer (111) disposed above a food supporting device (101), the 3D printer comprising a food-paste extruder (112), a first heating device associated with the extruder (para. 30, “nozzle 112 can have . . . in particular, a heating . . . unit”) and a first cooling device associated with the extruder (para. 30, “nozzle 112 can have . . . cooling unit”);
a heater or a heating element (121, 122) adapted to heat all or a portion of the food supporting device (para. 34, “heated in or on the tray 101”);

said controller adapted to:
operate the extruder to deliver and model a first food paste having a first composition to yield a first portion of a modeled food on the food supporting device (with one nozzle 112 supplied with a hypothetical first food paste) while simultaneously operating one or both of said first heating device and said first cooling device to adjust a temperature of the first food paste to a first precooking temperature as it passes the extruder for delivery to the food support device (para. 30, “adjust the temperature of the printing mass to be extruded”), and
operate the extruder to deliver and model a second food paste having a second composition to yield a second portion of the modeled food on the food supporting device (with another nozzle 112 supplied with a hypothetical second food paste) while simultaneously operating one or both of said first heating device and said first cooling device to adjust a temperature of the second food paste to a second precooking temperature as it passes the extruder for delivery to the food support device (para. 30, “adjust the temperature of the printing mass to be extruded,” a different temperature clearly attainable, where this would be performed sequentially after the first food paste extrusion);
said first and second precooking temperatures for the respective first and second food pastes being independently adjustable for the respective first and second food pastes inside the extruder such that said first and second precooking temperatures are different from one another (para. 30, “adjust the temperature of the printing mass to be extruded”);
said heater or heating element being operable to cook the modeled food on the food supporting device (para. 34, “cooking the spatial arrangement of printing mass”).
Erbe does not disclose a single extruder that delivers first and second food pastes. Instead, Erbe seems to disclose a plurality of nozzles 112, each of which delivers one food paste.
However, Contractor discloses an analogous apparatus with first and second food paste cartridges 304a, 304b (see figs. 1 and 3), one or more of which supply a mixing module 400 with a single mixing chamber 401, which together with piston 406, extrudes the delivered paste via one dispensing pump 501.
The advantage of this arrangement is that consolidates the multiple extruders into a single extruder, and allows for a customization of food paste from base ingredients.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the multi-extruder arrangement of Erbe with the single-extruder arrangement of Contractor, having multiple ingredient cartridges supplying a mixing chamber of the single extruder, to consolidate the extruders into a single extruder, and allow for a customization of food paste from base ingredients.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe in view of Contractor as applied to claim 16 above, and further in view of Lipton et al. (US Pub. 2014/0013962).
Erbe does not discloses the food supporting device including or corresponding with a further cooling device for cooling down the modelled food or components of said modelled food on the food supporting device.
However, Lipton discloses a food supporting device (para. 35, “a surface on which the structure is being fabricated”) corresponding with a further cooling device (para. 44, “chilling mechanism”) for cooling down the modelled food or components of said modelled food on the food supporting device (para. 44, “direct the cool air towards the build surface”).
The advantage of this feature is that it can aid in printing certain food items.
.

Allowable Subject Matter
Claims 1, 3–15, and 20 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant argues that Erbe does not disclose a cooking hob because it instead discloses an oven by virtue of its chamber. After close consideration, the Office agrees, at least with respect to Erbe.
Here, the Office reviews two pieces of prior art before making conclusory findings.
Contractor et al. (US Pub. 2016/0106142) discloses a food 3D printer that has a stage or bed 503. Contractor also discloses an automatic cover 506 that can slide over the stage or bed 503 to create an enclosed heating chamber (para. 37, fig. 5). In the Office’s opinion, para. 37 suggests that using the cover is optional, and furthermore, fig. 1 describes 503 as a “heated bed or oven,” further suggesting that the cover is optional. The Office further finds that, even if the automatic cover 506 was required, that one of ordinary skill in the art would have numerous motivations to remove or not use it (would not be necessary for thin foods, could block a view of the food, and would prevent applying further food paste or powder during cooking). The Office even further finds that one of ordinary skill in the art would have been motivated to remove the sidewalls of stage or bed 503 without any expectation of using the cover (motivated by the reasons listed prior) to simplify the manufacture of the apparatus.

Looking at these prior art, the Office notices that the heaters or heated surfaces differ substantially from what would ordinarily be considered a hob. Although a cooking hob may be understood merely as something that heats cookware from the bottom of the cookware, a hob has never been understood as being something that may movable. Cooking hobs are either integrated onto the top of an oven, or are standalone devices, with no absolutely motivation to render them movable. This understanding is also seems implicit in Applicant’s disclosure, since the disclosure and claim 1 makes clear that it is the 3D printer which moves. Claim 1 recites that the “3D printer” comprises “at least one extruder for delivering and modelling,” i.e. supplying the past and/or powder in the ordered amounts and at the ordered locations on the food supporting device. Making any such argument with respect to Erbe was not so critical since Erbe’s 3D printer also performed the modelling while Erbe’s food supporting device was stationary. The Office could expect of Applicant that the claim specify that the hob was stationary, but given what a hob is understood to be in the art, as well as in Applicant’s disclosure, it makes too much sense to simply find that such is inherent with what a hob is.
Additionally, there is an important aspect of claim 1 that has not been adequately assessed during prosecution. Claim 1 requires that “the food supporting device [be] a pan, a cooking vessel, a cooking pot, a tray, a plancha or a container arranged on a cooking zone of said cooking hob.” Applicant’s claim and disclosure is clear that the food supporting device and cooking hob are separate and distinct elements. When making the previous rejection in view of Erbe, the Office argued that Erbe’s element 101 qualified as a tray; indeed, Erbe’s element 101 is called a tray. However, this reading required that cooking or heating means 121 be considered the cooking hob. Even assuming that the side collectively would qualify as a hob (again, ignoring the side and top walls), and that Erbe does not disclose any separate food supporting device. There is some case to be made that a removable food supporting device would not be placed on a heated surface that moves horizontally because it could slide, but friction could well enough solve that issue.
Meanwhile, neither Contractor nor Shoseyov disclose a separate food supporting device. Contractor is explicit that “the food paste is deposited” onto “heated bed 503” (para. 35). Shoseyov is also explicit that the “composition may be extruded on a surface of a moving deposition tray,” i.e. tray 116.
The Office has done some research on the applicants of this prior art to look for any evidence of a separate food supporting device not shown in the patent publications, but the only food supporting devices that the Office finds in any pictures or videos available are ordinary serving plates (unsuitable for placing on a heated hob) or perfectly flat glass or ceramic plates, which do not truly qualify as any of the food supporting devices in claim 1. All of the devices in claim 1 have some raised edges. A tray is, by definition, a shallow container (Oxford Dictionaries). Even a plancha (at least those which are placed on hobs or similar), which is commonly described as a flat-top griddle, always seems to have at least three sidewalls, which only makes sense given the dangers of cooking juices finding their way directly onto a hot cooktop.
  Ignoring the question of the movability of a hob, it seems reasonable to find that one of ordinary skill in the art would have found it convenient to use a thin tray to make for easy cleaning of the surface of the food supporting elements of either Contractor or Shoseyov, but the analogous prior art is remarkably uniform in disclosing that the food paste or powder be applied directly to a support 
Lipton et al. (US Pub. 2014/0013962) discloses printer liners 2204 that allow for rapid cleaning of the printer (para. 58), but such would not qualify as a tray or the like, and Lipton only makes passing mention of the possibility of using conductive heat transfer sources (para. 46). Gracia et al. (US Pub. 2017/0245682) discloses a surface plate 6 that seems arrangeable and removable, but Gracia’s disclosure is directed primarily to using a laser system, and optionally a radiation heating apparatus, but not to any hob-like heater. The Gracia publication is light on details regarding the plate 6, but the website of Gracia’s applicant clearly shows the plate as a serving plate unsuited for use on a hob.
These two conclusions, i.e. a hob being stationary and the analogous prior art not showing (remarkably) any removable food supporting device, can be recognized as related, since a hob (as contrasted with, say, a griddle) is intended to work with removable cookware such as a pot or pan. If the conclusion regarding either the stationary aspect of the hob or the lack of use of removable food supporting devices were less grounded, the Office would have reason to second guess the grounding of the other, but after weighing the considerations in the balance, the Office finds them adequate to show nonobviousness of claim 1.

Response to Arguments
Applicant's arguments filed 27 October 2021 with respect to claim 16 have been fully considered but they are not persuasive.
Applicant argues that Erbe does not disclose any specific operation in which different portions of the same modeled food are formed with food pastes at different temperatures (pg. 12). The Office finds that the claimed ability naturally follows from what Erbe discloses, i.e. that “a type of printing mass can in each case be extruded onto the tray 101 through each nozzle 112,” and that “a,” i.e. each, “nozzle can 
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761